DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.  Regarding claims 16-20 applicant argues that a thinner process would not be proper on an underfill material.  However, the buffer layer (66) of Yu could including a thinned portion that is dented toward a wiring layer to achieve both roughening of an insulating layer and forming fine wiring layers with a narrow pitch (col. 1, lines 30-50; Figure 15).
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s amendments include a multi-layered stress buffering structure including a second stress buffering layer arranged on a first stress buffering layer.  Yu only discloses a single stress buffering layer (66) that is not coplanar with an upper surface of multiple stress buffer layers.  This prevents warpage of the package at the interface of the circuit layer and buffer layers that increases yields of the package while minimizing thickness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Publication No. 2012/0074562) in view of Shimizu et al. (US Publication No. 2015/0001738).
Regarding claim 16, Yu discloses a method of manufacturing a semiconductor device package, comprising:
providing a substrate (22)
forming a conductive wiring pattern (28/30/64) on the substrate
forming a stress buffering layer (66) on the substrate to cover the conductive wiring pattern (28/30/64)
thinning the stress buffering layer (66) to expose an upper surface (28) of the conductive wiring pattern (28/30/64)
forming a circuit layer (24) on the stress buffering layer (66) and electrically connected (64) to the conductive wiring pattern (28/30/64)
Yu does not specifically disclose a thinning step of the stress buffering layer.  However, Shimizu discloses etching surfaces on an inside of a via (VH6) (paragraph 92).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the formation of the buffering stress layer of Yu to include a thinning step, as taught by Shimizu, since this can minimize cracking at the boundary between the insulating layer and the via (paragraphs 92-95).
Regarding claim 17, Yu discloses forming a bottom stress buffering layer (66) on the substrate prior to forming the conductive wiring pattern; perforating the bottom stress buffering layer to form a hole (64); and forming the conductive wiring pattern (28/30/64) including a via portion in the hole, and a pad pattern (28) on the bottom stress buffering layer (66).
Regarding claim 18, Shimizu discloses forming a seed layer on the bottom stress buffering layer and in the hole (paragraph 92); electroplating a conductive layer on the seed layer; and patterning the conductive layer to form the conductive wiring pattern (paragraph 72).

Regarding claim 20, Yu discloses forming a passivation layer (58) on the stress buffering layer (66) and the conductive wiring pattern; forming at least two openings (56) in the passivation layer exposing the upper surface of the conductive wiring pattern; and forming at least two conductive vias (56) in the at least two openings respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/7/2022Examiner, Art Unit 2897